TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 23, 2015



                                       NO. 03-13-00084-CV


                                  Exelon Wind, LLC, Appellant

                                                  v.

              Public Utility Commission of Texas, Occidental Permian Ltd. and
                      Southwestern Public Service Company, Appellees




         APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on January 22, 2013. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.